Citation Nr: 0101445	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  97-23 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of the amount of loan 
guaranty indebtedness in the amount of $9,514.37, plus 
accrued interest.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO), Committee on 
Waivers and Compromises (COWC) in Houston, Texas.  

The Board remanded this case in June 1998 for further 
development, and it has since been returned for further 
appellate review.  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving initial RO 
consideration of such evidence.  38 C.F.R. § 20.1304(c) 
(2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the duty to 
assist has been satisfied.  

2.  The veteran obtained jointly with his wife a VA 
guaranteed loan in the amount of $39,000 to finance the 
purchase of a home in April 1979.  This was secured by a deed 
of trust.

3.  On September 20, 1989, the holder reported the loan to be 
in default for the month of July 1, 1989, and subsequent 
installments.  

4.  Foreclosure proceedings were initiated and the property 
was sold for an amount less than the unpaid principal 
balance, accrued interest, and expenses of foreclosure, 
resulting in the loan guaranty indebtedness in the amount of 
$9,514.37.  

5.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was at fault 
in the creation of the overpayment.  

6.  Recovery of the indebtedness is not against the 
principals of equity and good conscience as the appellant has 
sufficient funds, with consideration of the costs of life's 
basic necessities, to repay the remaining portion of the loan 
guaranty indebtedness without resulting in undue financial 
hardship to the appellant and repayment of the remaining 
portion of the loan guaranty indebtedness would not be 
inequitable.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property that 
constituted the security for the veteran's VA guaranteed 
loan.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. § 1.964(a) (2000).

2.  Recovery of the veteran's loan guaranty indebtedness, in 
the amount of $9,514.37, plus accrued interest, would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence shows that the veteran obtained jointly with his 
wife a VA guaranteed loan in the amount of $39,000 to finance 
the purchase of a home in April 1979.  This was secured by a 
deed of trust.  

In a September 1989 Notice of Default, the holder notified VA 
that the veteran had gone into default on July 1, 1989.  It 
was noted that the veteran was still occupying the property 
in question.  The veteran indicated in this notice that 
default had occurred because he was relocating.  It was 
indicated that the veteran refused to provide any other 
information regarding the reason for defaulting.  His 
attitude towards his default was described as unconcerned.  
It was concluded that the veteran had improper regard for his 
mortgagor obligations.  

In an October 11, 1989 Notice of Intent to Foreclose, it was 
noted that letters and notices had been sent to the veteran 
regarding the present default, but that a reason for such 
default had not been determined, as the veteran was not 
returning phone calls or responding to any collection 
letters.  The property was inspected and found to be in good 
condition.  The property was noted as being occupied by the 
veteran.  It was again concluded that the veteran had an 
improper regard for his mortgagor obligations.  

In a Uniform Residential Appraisal report dated from January 
1990 it was noted that the property in question was to be 
sold in April 1990.  The house was reported as being vacant.  
The interior was described as being in fair condition "for 
chronological age."  It was found that no emergency repairs 
were required.  

In an April 1990 Notice for Election to Convey and/or Invoice 
for Transfer of Property (VA Form 26-8903) it was noted that 
the mortgagor or holder was transferring the property at 
issue to the VA Loan Guaranty Division.  It was also noted 
that the property was currently vacant.  

A foreclosure sale was scheduled for April 1990.  The 
property was sold at foreclosure.  Proceeds from the 
foreclosure sale were insufficient to cover the total amount 
outstanding and VA paid a claim in accordance with the terms 
of the guaranty.  This resulted in the loan guaranty 
indebtedness in the amount of $9,514.37.  

In a VA Property Inspection Report dated from May 1990 it was 
concluded that the house would sell at market value without 
repairs.  

In November 1996 the RO received correspondence from the 
veteran requesting a waiver of the indebtedness.  He reported 
that he had previously made such a request in 1992, but had 
never received a reply.  He stated that he assumed everything 
was "OK" because the collection agency stopped calling.  He 
stated that he moved back to Texas in late 1993 and started 
receiving letters again from a collection agency.  The 
veteran submitted a follow-up indicating that he had spoken 
with a representative in Houston, and that there was no 
record of a 1992 request for waiver.  

In December 1996 the veteran submitted a Financial Status 
Report (FSR).  He reported being married with two dependents, 
one 12 and the other 20 years of age.  He reported that he 
was currently working in a warehouse and that his spouse was 
a claims representative.  Joint, net monthly income was 
reported as being $3,697.94.  He also reported assets 
totaling $1,675.00, including cash in the bank ($100.00), 
cash on hand ($75.00), and a 1987 "GMC" "Safari" 
($1,500.00).  

Total monthly expenses were listed as $3,444.85.  Included in 
these expenses were rent or mortgage payment ($655.00), food 
($400.00), utilities and heat (325.00), other unspecified 
living expenses ($940.00), and monthly installment debts 
($1,124.85).

The installment debts included monthly car payments for an 
automobile purchased in 1995, life insurance, automobile 
insurance, taxes, and four credit cards.  The credit cards 
had unpaid balances ranging from $400.00 to $5,213.50.  Also 
reported was a $400.00 balance for furniture.  

With respect to the car payments on the automobile purchased 
in 1995, the veteran reported that the original amount of the 
debt was $13,072.27 and that the unpaid balance was 
$9,975.38.  The veteran concluded that he would be able to 
pay $50.00 to $100.00 on a monthly basis towards the debt.  

In February 1997 the COWC found that indebtedness resulted 
from foreclosure of a VA guaranteed loan.  The COWC 
determined that there was no fraud, misrepresentation, or bad 
faith in the creation of the indebtedness.  

Based on its assessment of the veteran's current and future 
financial situation, his income, expenses, and the extent to 
which such expenses had been minimized, the COWC determined 
the veteran held a large degree of fault in the default on 
the loan and that the request for waiver was denied.  In 
rendering this decision, the COWC noted that the information 
provided by the veteran indicated that his monthly income 
exceeded his monthly expenses.  

The veteran subsequently submitted evidence documenting 
various 1997 expenses, including credit card statements, 
insurance payments, a cable bill, a payment for a 
subscription to a newspaper, and an apartment lease.  

In April 1997 the veteran submitted a FSR in which he 
reported that he was married with two dependents, ages 12 and 
20.  He reported being terminated as a warehouse worker in 
March 1997, and made no indication that he was still working.  
His spouse was still employed as a claims representative.  

Total net monthly income was reported as being $2,452.70.  
Total monthly expenses were listed as $2,414.78.  These 
expenses included rent ($655.00), food ($160.00), utilities 
and heat ($200.00), and other living expenses ($200.00).  

The veteran reported that other living expenses included 
school lunches, gasoline for both cars, hair care for the 
family, dry cleaning, household cleaning supplies, personal 
items for the family, and pocket money for the family.  

The veteran reported $1,199.78 in monthly installment debts.  
These included monthly car payments for a car purchased in 
November 1995, four life insurance policies, car insurance, 
four credit card payments, a timeshare payment (with an 
unpaid balance of $7,000), a cable bill, and a newspaper 
bill.  

With respect to the car payments on the automobile purchased 
in 1995, the veteran reported the same original debt as in 
his previous FSR, and an unpaid balance of $8,866.77.  

Total assets were reported as being $1,580.00, including 
$40.00 in the bank, $40.00 in hand, and one $1,500.00 1987 
"GMC" "Safari" van.  

The veteran submitted a statement with the April 1997 FSR.  
In this statement he reported that his spouse received a job 
transfer in 1989, and that at that time they had placed the 
house with a real estate agency.  He wrote of their 
assumption that the house would sell at least for the amount 
that was owed.  

Upon relocating to a new area, the veteran reported that they 
were not able to make the mortgage payments because of his 
difficulty finding a job and because they were paying rent at 
their new living quarters.  

The veteran reported dealing with a real estate company which 
had offered to purchase the property if it could not be sold; 
however, the house was reportedly broken into and vandalized, 
bringing the value of the property down.  

The veteran reported receiving a notice from VA about the 
money he owed approximately two years after the foreclosure.  
He reported requesting a waiver, but that he had never 
received a response.  As a result, he assumed that the waiver 
had been granted.  He reported receiving collection letters 
after he had moved back to Texas, and having been notified 
that the debt was still in place.  He then requested a 
waiver.  

In September 1997 the RO requested the veteran to provide 
additional information pertaining to his claim, including a 
statement concerning the facts and circumstances of his 
default.  

The veteran provided duplicates of information already 
submitted, as well as a written statement.  In this 
statement, he reported moving to Albuquerque, leaving the 
property at issue in the care of the "ERA lady."  He 
reported hearing from her once regarding a break in and 
vandalism while they were gone, but that he did not hear from 
her again.  He contended that they were not able to continue 
making house payments when they moved.  He subsequently 
submitted a photograph of a house with an ERA sign in the 
front yard.  He reported that he had been unable to locate 
any documents with respect to their dealings with ERA.  

In September 1997 the RO contacted the veteran and asked that 
he submit evidence verifying the time of his spouse's 
employment transfer to New Mexico.  No response was received 
with respect to this request.  

In November 2000 a videoconference hearing before the Board 
was held.  The veteran testified that he and his spouse were 
getting ready to try and sell the house at the time of his 
wife's getting a job in New Mexico.  Tr., p. 3.  He stated 
that they contacted ERA and had been told that if the house 
did not sell, they would purchase it.  Id.  The veteran 
reported that they had completed paperwork with respect to 
ERA but that he had been unable to locate it.  Tr., pp. 3, 4.  

The veteran testified that they had moved to New Mexico in 
approximately June 1989, but was unsure of the actual month.  
Tr., pp. 3-4.  After moving to New Mexico, the veteran 
acknowledged his awareness of his responsibility for the 
debt.  He testified to having been contacted by ERA and 
having been told that the house had been broken into, and 
asked if insurance could repair it, but that he did not hear 
from them again, and therefore assumed that the house had 
been sold.  Tr., pp. 3-4, 9.  

The veteran indicated that the reason for default was due in 
part to his spouse's transfer in work, and that he had been 
unable to find a job in their new location.  He testified 
that he was currently looking for work but had not yet found 
anything.  Tr., p. 6.  

The veteran indicated that they had bought or were in the 
process of buying a trailer house.  Tr., p. 7.  

When asked about his understanding regarding the obligation 
on the house that he vacated at the time of his move, the 
veteran testified that he had been told that the realty 
company would purchase the house if it did not sell within 90 
days.  Tr., p. 8.  After not hearing from the realty company, 
he assumed that the house had been sold.  Tr., p. 9.  

The veteran completed his testimony by indicating that he was 
willing to pay off the debt but that he did not have the 
financial ability to do so.  He testified that financial 
hardship was preventing him from paying the debt.  Tr., p. 
11.  

Subsequent to the hearing, the veteran submitted a November 
2000 FSR.  He reported that he was married with one 
dependent.  He indicated that he was currently unemployed, 
but that his spouse was still working.  However, he reported 
that he had been employed from January 1998 to May 2000 in 
environmental services, and from May 2000 to September 2000 
in a warehouse, until he was let go.  

Total monthly net income was reported as $2,615.18.  Total 
monthly expenses were reported as being $3,287.91, including 
a mortgage payment and land note ($769.57), food ($200.00), 
utilities and heat ($180.00), and other living expenses 
($250.00).  Other living expenses were listed as including 
gasoline, school lunch, personal items, and hair care.  

The veteran reported monthly installment debt of $1,888.34.  
These installment debts included four credit cards, a service 
management payment for the refrigerator, a phone bill (local 
and long distance), six life insurance policies (family life 
insurance), automobile insurance, cable television, a home 
security bill, a monthly car payment, a loan, and a water 
bill.  He denied that there were any amounts past due.  

One credit card was listed as having a balance of $281.59 
with monthly payments of $20.00.  The refrigerator service 
agreement was listed as having a balance of $189.60 with 
monthly payments of $37.92.  The veteran denied that either 
of these accounts had any amounts that were past due.  

With respect to the other credit cards, the veteran reported 
unpaid balances of $15,007.03, $6,878.07, and $16,718.14.  

With respect to the car payments, the veteran reported, in 
contrast to the previous two FSRs, an original debt of 
$17,000, and an unpaid balance of $15,332.47.  

With respect to assets, the veteran reported having $20.00 in 
the bank and $25.00 on hand.  He also reported having a 1991 
"GMC" truck with a resale value of approximately $5,500.00.  
He did not report the value of the home for which he reported 
making mortgage payments.  


Criteria

Regulations provide that an indebtedness of a veteran or his 
spouse shall be waived only when the appellant has been found 
to be free from an indication of fraud, misrepresentation, or 
bad faith, and both of the following factors are found to 
exist: (1) After default there was a loss of the property 
which constituted security for the loan, and (2) collection 
of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  




The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).


Analysis

The Board initially finds that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran with his authorization.  

The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The RO has requested information concerning the date of the 
job transfer of the veteran's spouse.  To date no response 
has been received by the veteran.  VA's duty to assist is not 
a one-way street; he also has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. § 
5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

A review of the record shows that the veteran did not 
challenge the validity of the loan guaranty indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The 
veteran is seeking a waiver of recovery of the loan guaranty 
indebtedness.  

In this case, the COWC previously found the indebtedness did 
not result from fraud, misrepresentation or bad faith on the 
appellant's part, any of which would constitute a legal bar 
to granting the requested waiver.  38 U.S.C.A. § 5302. 
Therefore, the only remaining question is whether recovery of 
remaining indebtedness would be against the principles of 
equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds that the 
appellant was at fault in the creation of the debt.  The 
record shows he failed to make payments as required in his 
loan agreement, secured by deed of trust, and that a loss 
resulted from the sale of the home after his default.  

The appellant has reported that his house was broken into and 
vandalized after he moved out of the house, resulting in a 
loss of property value.  However, no such indication was made 
in two separate property inspection reports.  To the 
contrary, the January 1990 residential appraisal report noted 
that no emergency repairs were necessary and that the 
interior was in fair condition.  No mention of vandalism was 
documented.  In the May 1990 VA property inspection report, 
it was concluded that the property could be sold without the 
need of repairs.  Again, no mention of vandalism resulting in 
a depreciation of the property was documented.  

While the appellant has indicated that he was unemployed at 
the time of default (and is currently unemployed), his co-
obligor spouse has continued to be employed throughout this 
period.  

Furthermore, FSR reports document that the veteran did in 
fact obtain employment (albeit not currently) following the 
default.  In fact, his December 1996 FSR shows that he was 
employed at a warehouse.  His November 1997 FSR noted that he 
had been employed at the warehouse until March 1997, and he 
reported in his November 2000 FSR that he had been employed 
from January 1998 to September 2000.  Therefore, the veteran 
has been employed for a large portion of the last several 
years.  

The veteran and his spouse could have taken action to avoid 
default or to limit the amount of the indebtedness by 
attempting to sell or rent the subject property.  The veteran 
has contended that he had tried to sell the house through a 
realtor (ERA).  However, the record, does not show that he 
actually took any such actions to avoid default or ameliorate 
the amount of the indebtedness.  The Board is of the opinion 
that a picture of a home with a partial view of an ERA sign 
does not by itself constitute sufficient evidence that the 
actions referred to by the veteran actually took place.  

In this regard, the veteran has admitted that he has been 
unable to locate any evidence that he was attempting to sell 
the house or rent the property through ERA.  With regard to 
the retrieval of relevant records, the record should show at 
least the possibility that the records exist.  The duty to 
assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992); see e.g., Counts v. Brown, 
6 Vet. App. 473, 476 (1994).  

In addition, the record indicates that at the time of the 
default notice and the notice of the intent to foreclose, the 
veteran was described as being uncooperative with respect to 
his mortgage obligations.  There is no indication in these 
records of the veteran's intent or desire to make 
arrangements to resolve the debt.  As was stated above, he 
was described as being unconcerned about the default in the 
Notice of Default, and refused to provide information 
concerning his income, monthly obligations, or place of 
employment.  

Therefore, by all accepted criteria, the veteran must be 
considered at fault in the creation of the indebtedness.  
There is no evidence of any VA fault.  The record reflects 
that VA took prompt action to mitigate the debt by 
liquidating the property.  Even if there were some VA fault, 
the great weight of fault lies with the veteran in failing to 
work with VA to avoid or mitigate the default and in failing 
to maintain the property.  




The appellant was in direct control of the financial 
situation, and it was incumbent upon him to take those 
actions expected of a person exercising a high degree of 
care, with due regard to his contractual responsibility to 
the Government.  This obligation was not discharged by the 
veteran's mere act of moving from the property.  

While the veteran's most recent FSR indicates that his 
monthly expenses exceed monthly income, the Board finds that 
the evidence is not persuasive that the appellant would 
experience undue financial hardship if required to pay the 
amount of the indebtedness.  In fact, the evidence indicates 
that some of the financial hardship complained of by the 
veteran is due to unnecessary expenses incurred by the 
veteran and his spouse; that is, expenses not considered to 
be for basic necessities.  

For example, the most recent FSR includes expenses such as a 
monthly cable bill, unspecified personal items, and hair 
care.  In his previous FSR, the veteran reported making 
monthly payments towards a timeshare.  Such monthly payments 
are not towards basic necessities and could be instead 
applied towards paying off his debt.  

Similarly, in the November 2000 FSR the veteran reported 
making monthly payments on six life insurance policies not 
shown to reflect a basic necessity.  The Board is of the 
opinion that at least some of them could canceled so that 
money paid could be used to pay off the debt.  

With respect to the credit card balances, the Board notes 
that the unpaid balance on one of the veteran's credit cards 
($281.59) (as well as the refrigerator service management 
agreement ($189.60)) are small and subject to resolution in a 
short period of time, thus freeing additional funds 
applicable towards his VA loan guaranty indebtedness.  

The Board also notes that the most recent FSR reveals that 
the other credit card accounts have unpaid balances well in 
excess of what the veteran previously reported in November 
1997 (the Board finds it of notable interest that he has 
denied having any amounts past due on any of these accounts).  
There is no indication in the record that the substantial 
increase in these credit cards debts are in any way related 
to the maintenance of the basic necessities of life.  

The Board also notes that this large increase in debt was 
incurred during a period of time in which the veteran had 
clearly been made aware of the already outstanding debt owed 
to VA.  In spite of this, the November 2000 FSR report 
documents a significant increase in credit card spending from 
the previous FSR.  Such funds could have been and could be 
currently used instead to pay off the outstanding debt rather 
than incurring additional debt.  

The November 2000 FSR also suggests that the veteran has 
recently purchased a new vehicle, in spite of his knowledge 
of debt.  The November 2000 FSR lists car payments towards a 
vehicle with an original debt of $17,000, and an unpaid 
balance of $15,332.47.  Previous FSRs listed a smaller 
original debt and unpaid balance.  It also lists as an asset 
a 1991 GMC truck vehicle whose resale value he estimates as 
being $5,500.  Previous FSRs document the ownership of a GMC 
van, but do not document whether this automobile was sold.  

Such expenses do not support his claim of undue hardship 
because the appellant could sell the recently purchased 
automobile and retain any vehicles he still owns or purchase 
a another vehicle at a lesser price.  

The Board additionally notes that the veteran and his spouse 
are currently making monthly mortgage payments.  He did not 
list the value of this property in the FSR.  The Board is of 
the opinion that the purchase of additional property with the 
awareness of an outstanding debt on the previously owned 
property is of questionable prudence, particularly in light 
of the fact that it has resulted in monthly payments in 
excess of what he was previously paying for rent.  

In addition, it is reasonable to assume that this house 
ownership results in other expenses that accompany the 
ownership of property that would not be present with the 
rental of an apartment.  Therefore, it is possible that the 
veteran could lower his expenses by selling his property (and 
rent instead) and diverting those home ownership expenses 
instead towards the payment of his VA debt.  

In addition, the veteran has not indicated whether he still 
owns the timeshare and is making payments towards that 
property.  If he still owns it, he could sell it and apply 
the additional funds towards the payment of his VA debt 
instead.  

Although the veteran may have to sell property, including his 
automobile(s) (and purchase a used car at a lower price), to 
bring his lifestyle into line with his financial situation, 
collection of the indebtedness does not deprive him or his 
spouse of any of the basic necessities of life, such as food, 
clothing, heat, or shelter.  

Thus, requiring the veteran to pay the amount of indebtedness 
would not result in undue hardship because it would not 
result in the deprivation of basic necessities as there are 
other expenses which can be reduced or eliminated which would 
result in additional funding for his VA debt.  The veteran is 
expected to accord a debt to the Government the same degree 
of fidelity and responsibility he would accord to any other 
debt.  

Waiver would result in unjust enrichment to the veteran, who 
did not meet his financial obligations and has not 
established that he made any effort to make appropriate 
arrangements towards satisfying these obligations.  In fact, 
the notice of default indicates that the veteran was not 
cooperative with the mortgagor and appeared unconcerned with 
the fact that he was in default.  

Waiver of the debt would also result in unjust enrichment to 
the veteran because the record indicates that he was 
continuing to occupy the property after he had defaulted on 
the loan, thereby obtaining the benefit of the property 
without fulfilling his obligation.  



While it was indicated that his family was in the process of 
relocating, and the veteran has testified that they moved 
around June 1989, the September 1989 Notice of Default noted 
that the veteran was still occupying the property, more than 
two months after the day of the first uncured default (July 
1, 1989).  

In the October 11, 1989 Notice of Intent to Foreclose, it was 
noted that the property had been inspected, and it was 
indicated that the veteran was still occupying the property.  
The record does not confirm that the property was actually 
vacated until the January 1990 Residential Appraisal Report.  

The record does not reflect that denial of waiver would 
defeat the purpose of paying VA benefits by nullifying the 
objective for which the benefits are intended.  Collection of 
the indebtedness would not defeat the purposes of an existing 
benefit.  The VA home loan guaranty program is dependent upon 
veterans meeting their obligations.  In addition, there is no 
indication that the veteran is currently receiving VA 
benefits for a service connected disability; he is only 
service connected at a noncompensable level for a single 
disability.  

The veteran has not alleged, nor does the record show, that 
he relinquished a valuable right or incurred a legal 
obligation, and as a result of reliance on VA benefits, 
changed positions to his detriment in reliance on a VA 
benefit.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue is unfair, 
unconscionable, or unjust.  38 C.F.R. § 1.965(a).  The end 
result is not shown to be unduly favorable or adverse to 
either the Government or the veteran, and the evidence in 
this case is not so evenly balanced that there is doubt as to 
any material issue.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  Accordingly, the 
prior decision of the COWC is affirmed, and the veteran's 
request for a waiver is denied.


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $9,514.37, plus accrued interest, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

